Citation Nr: 1447540	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the Virtual VA paperless claims processing system was conducted. 

The Veteran testified at a hearing before the Board at the St. Paul, Minnesota, RO. The transcript of that hearing is unavailable as much of it was inaudible in the Digital Audio Recording System (DARS). A letter was sent to the Veteran in June 2014 to determine if he wished to have another hearing and the Veteran declined providing a summary statement of his case in lieu of a new hearing. 


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record is in equipoise as to whether the Veteran's right knee disability is related to his active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the claim for service connection for a right knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran is diagnosed with right knee degenerative joint disease. His enlistment examination and various other service treatment records, to include those associated with the Veteran's in-service injury to his right knee, were unavailable for review. However, the Veteran's August 1982 separation examination noted that the Veteran had some slight restriction of flexion in his right knee following a right knee sprain which was splinted for one week in March 1982, five months prior to his separation. 

The Veteran was afforded a VA examination in March 2011 in which it was noted that the cause of the Veteran's knee pain was not clear and consistent with a pathologic diagnosis. The VA examiner noted that the Veteran had a knee sprain in service, but then stated that current x-rays showed only minimal spurring which was likely consistent with aging and not likely to be clinically significant. The examiner determined that knee disorder was not as likely as not that the Veteran's current right knee disability was associated with the incident in service. 

The Veteran was again afforded a VA examination in May 2012. The VA examiner again opined that the Veteran's right knee patellofemoral pain with degenerative changes was less likely than not incurred in or caused by active duty service. The rationale provided was that the Veteran did not seek treatment for his knee condition following service even though he sought care for other joint pain. Additionally, the examiner noted that the Veteran's current job required a lot of kneeling, squatting, and being on his feet and that his current condition was more likely related to the microtrauma of squatting and kneeling repeatedly and age rather than his injury during military service. 

The Veteran provided a May 2014 letter from a fellow employee which stated that the Veteran's current job as a line maintenance aircraft mechanic required very little kneeling or bending to complete his assigned tasks. The Veteran's performs inspections, troubleshoots systems, replaces computer components, and completes operational tasks on live and/or overnight airplanes. 

Finally, a May 2014 private medical examination was provided by the Veteran. The private examiner reviewed the Veteran's records including his military records and examined the Veteran. The private examiner determined that the Veteran had mild loss of medial joint space with mild degenerative/arthritic changes of the distal femur and proximal tibia. The private examiner reviewed medical studies and noted that trauma to the knees causes the chondrocytes to become inactive which allows the degeneration phase to overcome the joint and leads to osteoarthritis of the joint. The examiner determined that based on the history from the review of the Veteran's records, the mechanism of injury, and the impairment rating performed, the Veteran's knee disability is as likely as not to be related to the traumatic injury he sustained to his right knee in March 1982 while performing his normal work duties for the U.S. military. 

Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's right knee disability is related an injury incurred during active duty service.

Because the evidence is at least in equipoise as to all required elements for a finding of service connection, the Board finds that the criteria for service connection for a right knee disability are approximated.


ORDER

Service connection for a right knee disability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


